The court held the cases under advisement until-the January term at Syracuse, and then - granted the motion. The principal question being, whether the suits were pending in this court, or in the Oneida County Court.
By the Court, Allen, Justice.
We are of the opinion that these suits were originally commenced in the Court of Common Pleas of Oneida county, and that on the first Monday of July last, jurisdiction thereof became vested in this court, and that therefore the motion is made in the proper forum.
These motions were made for defaults after the June Common Pleas, and are granted, unless Plaintiff stipulates and pays costs of the motions, which are limited to $10, as but one motion should have been made. Post v. Jenkins, 2 Howard’s Pr. R., 33 ; Cortland County Mutual Insurance Company v. Lathrop, id. 146.
Note.—There was a lengthy and very able opinion delivered by Mr. Justice Allen, in this case, the concluding part of which is given in the above decision, and were it not for the fact that necessarily this class of cases are now nearly extinct, the opinion would have been published entire, notwithstanding the space it would have occupied.